Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00487-CV

                                     Dawn JOURDAN,
                                        Appellant

                                             v.

                                   Wallace T. JACOBS,
                                         Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-05596
                        Honorable Antonia Arteaga, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

       It is ORDERED that “the principal amount due” be decreased from $24,743.25 to
       $6,022.62.

       As modified, the judgment of the trial court is AFFIRMED. It is ORDERED that costs of
appeal are taxed against the party incurring same.

       SIGNED August 1, 2018.


                                              _____________________________
                                              Karen Angelini, Justice